DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 should end with punctuation mark (Period).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweering et al. [DE 102018218162 A1, hereafter Zweering].
As per Claims 1 and 15, Zweering teaches a method of aligning a sensor 3 reference with respect to a referential surface of a main body in an EUV projection exposure apparatus, the sensor reference comprising a reference element and a receiving element, the receiving element being fixed on the main body or a part of the main body (See fig. 1a, list of figures paragraph 3 and 4), the method comprising: 
determining an orientation of the referential surface in a reference coordinate system of the main body (See fig. 1b, list of figures paragraph 4); 
determining a deviation of the orientation of the referential surface from a target orientation thereof; 
inserting the reference element 3 into the receiving element 7; 
determining a position and an orientation of the reference element 3 in the reference coordinate system of the main body; 
determining a deviation of the reference element from a target orientation thereof taking account of the previously determined orientation of the reference element and the deviation of the referential surface from its target orientation (list of figures paragraph 10); 
aligning the reference element with its target orientation; fixing the orientation of the reference element with respect to the referential surface when the reference element is in its target orientation (list of figures paragraph 9, wherein The control device 15 acts on a not shown adjusting device, for example in the form of a Lorentz actuator, on the optical element 2 to bring this to the desired position P .sub.M, S to move or to the difference between the desired position P .sub.M, S and the actual position P .sub.M, I to minimize); and 
checking the target orientation of the reference element in the reference coordinate system (See fig. 1b).
As per Claim 3, Zweering teaches the method of claim 1, wherein the receiving element comprises a contact surface which comprises a conical seat (See fig. 1, list of figures paragraph 3).
As per Claim 4, Zweering teaches the method of claim 3, wherein the reference element comprises a contact surface which comprises a spherical surface (See fig. 1b, list of figures paragraph 3).
As per Claim 5, Zweering teaches the method of claim 1, wherein the reference element comprises a contact surface which comprises a spherical surface (See fig. 1b, list of figures paragraph 3).
As per Claim 6, Zweering teaches the method of claim 1, further comprising, when the reference element is in the receiving element, using a mount to hold the reference element (See fig. 1b).
As per Claim 7, Zweering teaches the method of claim 6, wherein at least one of the following holds: the mount comprises an actuator (a Lorentz actuator) configured to tile the mount relative to the receiving element; and the mount is configured to at least partially compensate a weight of the reference element (list of figures paragraph 9).
As per Claim 8, Zweering teaches the method of claim 1, wherein at least one of the following holds: the method further comprises using an orientation of a surface of the reference element to determine the orientation of the reference element; and the method further comprises using an auxiliary surface to determine the orientation of the reference element (list of figures paragraph 10).
As per Claim 9, Zweering teaches the method of claim 1, wherein at least one of the following holds: the method further comprises using a coordinate measuring machine to determine the orientation of the reference element with respect to the reference coordinate system; and the method further comprises using an optical measuring system to determine the orientation of the reference element with respect to the reference coordinate system (Subject of the invention paragraph 10 and list of figures paragraph 4).
As per Claim 10, Zweering teaches the method of claim 1, wherein at least one of the following holds: the method further comprises, during the alignment of the reference element, determining the orientation of the reference element in situ; and the method further comprises, during the alignment of the reference element, using an optical measuring device to determine the orientation of the reference element (list of figures paragraph 10).
As per Claim 11, Zweering teaches the method of claim 1, further comprising, during the alignment of the reference element, using an autocollimation telescope to determine the orientation of the reference element (Subject of the invention paragraph 13).
As per Claim 12, Zweering teaches the method of claim 1, further comprising using adhesive bonding to the receiving element to fix the target orientation of the reference element (list of figures paragraph 6).
As per Claim 13, Zweering teaches the method of claim 1, wherein at least one of the following holds: the method further comprises using a coordinate measuring machine to check the target orientation of the reference element; and the method further comprises using an optical measuring system to check the target orientation of the reference element (Subject of the invention paragraph 10 and list of figures paragraph 4).
As per Claim 14, Zweering teaches the method of claim 1, wherein at least one of the following holds: the method further comprises changing a geometry of the reference element to align the reference element with its target orientation; the method further comprises changing a geometry of the receiving element to align the reference element with its target orientation; and the method further comprises adapting a thickness of an adhesive gap to align the reference element with its target orientation (Subject of the invention paragraph 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweering.
As per Claim 16, Zweering teaches an apparatus, comprising: 
a sensor reference comprising reference elements; 
an optical element, comprising; 
a main body comprising receiving elements receiving the reference elements; and a referential surface that is an optically active surface of the optical element, 
and the apparatus is a semiconductor lithography projection exposure apparatus.
Zweering does not explicitly teach the reference elements are arranged with an angular deviation of less than 100 µrad from the referential surface.
 However, Zweering further disclosed that a change in volume of the adhesive of the splice only affects the determination of the actual position of the measuring target if the change in volume or in length is parallel to the measuring direction of the measuring radiation. One measure for reducing the effect of the adhesive drift on the determination of the actual position of the measuring target is therefore to attach the splice so that the change in length or volume of the adhesive runs as perpendicular as possible to the measuring direction. Even an angle of 45 ° between the measuring direction, i. The direction of the measuring radiation, and the direction of the adhesive drift or the volume change significantly reduces the error in determining the actual position of the measuring target (Subject of the invention paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed arrangement in order to improve accuracy of the measurement.
As per Claim 17, Zweering teaches the apparatus of claim 16, wherein at least one of the following holds: the reference elements comprise a contact surface which comprises a conical seat; and the reference elements comprise a contact surface which comprises a spherical surface (See fig. 1b, list of figures paragraph 3).
As per Claim 18, Zweering teaches the apparatus of claim 16, further comprising an adhesive configured to fix the reference elements in the receiving elements (list of figures paragraph 6).
As per Claim 19, Zweering teaches the apparatus of claim 18, wherein the adhesive at least partly contacts a contact line between contact surfaces (list of figures paragraph 6).
As per Claim 20, Zweering teaches the apparatus of claim 16, wherein at least one of the following holds: contact surfaces of the reference elements and/or contact surfaces of the receiving elements are at least partly coated to reduce friction; the receiving elements are configured, in a space delimited by a cutout in the receiving elements and a spherical surface of the reference elements, to generate an excess pressure for reducing friction at the contact surfaces or a reduced pressure for testing the fixing of the reference elements; and at least one reference element comprises an inspection window (See fig. 1b, list of figures paragraph 6).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweering as applied in claim 1 above, in view of Pauls et al. [US 20160091798 A1, hereafter Pauls].
As per Claim 2, Zweering teaches the method of claim 1.
Zweering does not explicitly teach interferometrically determining the orientation of the referential surface in the reference coordinate system.
Pauls teaches a measurement method can constitute an interferometric measurement. In this embodiment, the relative position of two marking elements fitted on an optical element is determined by examining the interfering radiation signals (Para 75, and wherein an interferometric measurement device is commonly used in the art).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the measurement device as claimed in order to improve accuracy of the measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882